Citation Nr: 1201050	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  10-12 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for residuals of right foot bunionectomy with arthritis (right foot disorder), currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left ankle strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to June 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from January and October 2009 rating decisions  by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  The January 2009 rating decision continued a 10 percent rating for the right foot disorder; and, the October 2009 rating decision continued a 10 percent rating for the left ankle strain.

A July 2008 rating decision, inter alia, granted service connection for right foot osteomyelitis with an initial noncompensable rating, effective February 2008, and the Veteran appealed the decision.  A statement of the case was issued in April 2009.  In a July 2009 statement (VA Form 21-4148), the Veteran withdrew his notice of disagreement and appeal on that matter.  Thus, that matter is not before the Board and will not be addressed in the decision below.  See 38 C.F.R. § 20.204 (2011).  

The Veteran's VA Form 9 received in March 2010 could be construed as a claim of service connection/increased rating for back, bilateral hip and lower extremity disabilities.  These matters are referred to the RO for action deemed appropriate.  

The Veteran testified at a Board hearing via video conference before the undersigned Veterans Law Judge in July 2011 with the Veteran sitting at the RO and the undersigned at the Board's Central Offices in Washington, DC.  A transcript of the hearing testimony is of record and has been reviewed.



FINDINGS OF FACT

1.  The Veteran's right foot bunionectomy with arthritis is manifested by tenderness and painful great toe limitation of motion (LOM).  There is no evidence of malunion or nonunion of the tarsal or metatarsal bones.

2.  The left ankle strain is manifested by tenderness, pain, and no more than moderate LOM.  There is no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The requirements for right foot bunionectomy with arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003-5280 (2011).

2.  The requirements for an evaluation higher than 10 percent for left ankle strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decisions appealed,  VA notified the Veteran in April 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  Neither the Veteran nor his representative has asserted that VA failed to assist with the claim.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his/her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

Analysis

By way of history, a January 2007 granted service connection for the right foot disorder with the 10 percent rating, and a February 2008 rating decision granted service connection for the left ankle strain, also with a 10 percent rating.  VA received the Veteran's claims for increased ratings in October 2008,

Right Foot.

In a March 2008 statement, the Veteran asserted that he was unable to walk like a normal person due to his right foot disorder, as he has to walk on the side of his right foot, and his joint is fused together.  The Veteran stated weather changes triggered severe pain, and he could barely walk during those episodes.

The April 2008 VA fee-basis examination reflects that the Veteran reported his history of an in-service bunionectomy in 1985.  He reported further that he had constant pain around the right great toe.  The Veteran described the pain as burning and aching.  On a scale of 1 to 10, the Veteran assessed his pain as 8/10.  Physical activity triggered the pain and rest provided relief.  The Veteran reported he could function during the pain with the help of medication.  He reported further that he experienced pain, stiffness, and swelling, on standing and walking.

Physical examination of the right foot revealed tenderness but no painful motion, edema, disturbed circulation, weakness, or atrophy, of the musculature.  The metatarsophalangeal joint of the great toe manifested active motion.  The examiner noted the Veteran's gait was a limping gait.  Neither pes planus (flat foot) nor pes cavus was present, and no hammer toes were found on examination.  Morton's metatarsalgia was not present.  Hallux valgus was present, for which the examiner assessed the degree of angulation as moderate, with no resection of the metatarsal head present.  Hallux regidus was not present, and the Veteran did not have any limitation with standing and walking, and the examiner noted that the Veteran did not appear to require any type of support with his shoes.  The examiner found that there was no basis for a change in the standing diagnosis of status post-bunionectomy with arthritis.

The January 2007 rating decision reflects the Veteran's right foot disorder, unilateral hallux valgus (bunion), is evaluated under DC 5280.  See 38 C.F.R. § 4.71a.  Although those criteria describe two bases for rating: operated with resection of metatarsal head; and, severe, if equivalent to amputation of great toe, only one rating is allowable-10 percent.  38 C.F.R. § 4.71a, DC 5280.  Thus, the rating criteria essentially provide that 10 percent adequately compensates for the functional loss due to the symptoms of the disorder, be it due to pain, weakness, etc.

As will also be noted in the discussion of subsequent examinations later in this decision, the objective findings on clinical examination contradict the Veteran's assertion that his joint was fused, as the examiner specifically noted the Veteran's great toe manifested active motion.  The Board finds that there is no basis for a separate rating for the scar residual, as the examiner noted the scar was not tender or painful on examination, ulcerated, or unstable.  See 38 C.F.R. § 4.118, DC 7804.  The Board also notes that the objective findings did not include any defect of the tarsal or metatarsal bones.  Thus, there is no factual basis for a higher rating under DC 5283.  See, i.e., Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  In light of these factors, the Veteran's right foot disorder more nearly approximated the assigned 10 percent rating as of the April 2008 examination.  38 C.F.R. § 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, DC 5280.

The RO arranged the June 2008 fee-basis examination to determine if other disorders claimed by the Veteran were causally connected to his service-connected right foot disorder.  In the process of examining the Veteran's back, hips, and knees, the examiner noted the Veteran ambulated with a halting, wide-stance gait.  Examination of the Veteran's feet revealed evidence of abnormal weight bearing but no signs of unusual shoe wear pattern, callosities, or breakdown.  The Veteran did not require any assistive device for ambulation.  A surgically repaired bunion was observed on the right foot.  The examiner noted that foot x-rays were read as having shown severe degenerative arthritic changes of the first metacarpo-phalangeal joint of the right foot and mild pes planovalgus deformity of the right foot on weight bearing.

The Veteran and his representative suggested that there was a conflict in the findings of the two examinations as concerned the description of the Veteran's gait.  The Board finds that, while the examiners used different terms, they both noted the Veteran's gait was abnormal.  Further, none of the findings of the June 2008 examination indicate or suggest that a rating higher than 10 percent was met or approximated.  In an April 2009 statement, the Veteran again asserted that the examination findings that he has movement in his right great toe were incorrect.  He asserted that there was movement at the tip but not at the surgical site.  In a May 2009 statement the Veteran asserted his right great toe was ankylosed and worked against his gait, all of which had not been factored into his evaluation.  The RO arranged another examination.

The January 2010 VA examination report reflects the Veteran reported reduced range of motion of the great toe, and that his greatest pain was at the base of the metatarsophalangeal joint, which was worse with weight bearing and during cold weather.  The Veteran reported further that he felt his foot weak, stiff, and swelled.  He also reported redness, fatigability, and throbbing, for which he used over-the-counter ibuprofen.  The Veteran reported flare-ups of foot pain five times a day that lasted from 10 to 30 minutes.  The Veteran reported he dragged his right foot during flare-ups.  He used a cane on occasion but denied use of any other assistive devices.  The Veteran said he once tried shoe inserts, but they did not help.  The Veteran reported he was employed full time as a furniture salesman, and that he was limited only to the extent that he could not push or pull furniture.  The Veteran denied any impact on his activities of daily living.  The Veteran related that he had to change positions, stop, or sit down, after standing 10 to 15 minutes.  On a good day, the Veteran reported, he could walk one-quarter mile without having to stop; and, on bad days he was limited to no more than 30 feet.

The examiner observed the Veteran to walk into the examination room without assistance and without using any assistive devices.  The Veteran walked with a limp, favoring the right lower extremity.  The examiner noted that, while the Veteran reported he had 10/10 pain, the Veteran did not cry, moan, or constantly change positions; and his respirations were even and unlabored.  Physical examination of the right foot revealed a hypertrophied metatarsophalangeal joint.  There also was a scar along the joint into the right great toe.  The scar was not painful on examination, and there was no LOM or other limitation of function caused by the scar.  Neither was there evidence of inflammation, edema, or keloid formation.  There was tenderness over the metatarsophalangeal joint as well as tenderness to palpation at each metatarsal.  The examiner noted that objective evidence of pain was guarding of the foot and the Veteran's statements of pain during the examination.  The examiner also noted the great, second, and third, toes had a slight deviation at the distal tip of the phalanx at approximately three degrees.  Range of motion at the distal phalanx was reduced but present at 0 to 5 degrees.  Range of motion at the metatarsophalangeal joint was absent.  The Veteran was not able to dorsiflex or plantarflex at the metatarsophalangeal joint.  Passive range of motion was limited but present at 0 to 10 degrees.  There were no other deformities of the right foot.  The examiner noted weakness of the great toe which was most likely due to the Veteran's pain level.  There was no evidence of redness, spasm, or heat; and, there was no callus formation.  Achilles alignment was within normal limits and was negative for pain with manipulation.  The Veteran's shoe wear pattern was noted to walk on the lateral edge of the foot to avoid weight bearing of the metatarsophalangeal joint.  Repetitive use did not result in any additional limitation.  X-rays revealed degenerative changes.  There was no evidence or fracture or pes planus.

The Veteran asserts that he has pain and LOM of his right great toe.  As the Board noted earlier, however, the rating criteria allows only one rating for hallux valgus.  38 C.F.R. § 4.71a, DC 5280.  The criteria do not provide for higher ratings for either ankylosis or varying degrees of LOM.  In any event, the Board notes that there was no finding of ankylosis, as passive range of motion was present.  The May 2009 examination report reflects that the examiner noted that the Veteran's lower extremities were neurologically intact.  The Veteran is service-connected for arthritis of the right big toe, but the evaluation for arthritis is based on LOM and the limitation of function is currently taken into account by the current 10 percent rating, which is severe or equivalent to amputation of the toe.

A separate rating for LOM of the right great toe would violate the 38 C.F.R. § 4.14 prohibition against pyramiding.  See generally VAOPGCPREC No. 23-97 (July 1, 1997), cited at 62 Fed. Reg. 63,604 (1997).  In light of the above, the Board finds the right foot disorder does not meet or approximate a rating greater than the current 10 percent.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5003-5280.  There is no evidence for a staged rating for any part of the rating period.  

Left Ankle.

The left ankle is rated under DC 5271.  See 38 C.F.R. § 4.71a.  It provides that marked LOM warrants a 20 percent rating, and moderate LOM, a 10 percent rating.  Id.

The January 2007 rating decision that granted service connection for the left ankle assigned DC 5271.  Those codes provide for a 20 percent rating for marked LOM, and a 10 percent rating for moderate limited motion.  38 C.F.R. § 4.71a, DC 5271.  VA regulations provide that normal ROM for the ankle is 0 to 20 degrees on dorsiflexion, and 0 to 45 degrees on plantar flexion.  38 C.F.R. § 4.71a, Plate II.

The July 2008 fee-basis examination report reflects that the Veteran reported weakness, giving away, redness, and swelling.  He also reported constant pain that he described as crushing, burning, aching, oppressing, sharp, sticking, and cramping.  The Veteran assessed his pain as 10/10.  Physical activity triggered the pain, and rest and Aleve provided relief.  The Veteran reported he could function during the pain with the aid of medication.  Visual observation of the left ankle revealed no deformity.  Physical examination revealed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Examination on ROM revealed 0 to 18 degrees on dorsiflexion, and 0 to 45 degrees on plantar flexion.  The examiner noted that normal dorsiflexion was 0 to 20 degrees, and plantar flexion, 0 to 45 degrees.  See also 38 C.F.R. § 4.71a, Plate II.  The examiner diagnosed left ankle strain.

The objective findings on clinical examination show the Veteran's left ankle strain to more nearly approximate the assigned 10 percent rating.  38 C.F.R. § 4.7.  The Board finds a higher rating was not met or approximated, as the Veteran's left ankle symptomatology is closer to moderate than marked.

The words "moderate," "moderately severe," and "severe," are not defined in the Rating Schedule.  Hence, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.
 
Applying the above factors, the Board notes that the Veteran's left ankle LOM was only two degrees shy of normal, and plantar flexion was in fact normal.  Thus, the Board finds the Veteran's left ankle LOM is moderate at most due to his functional loss secondary to the overall tenderness and pain.  See 38 C.F.R. § 4.59.  The examination report notes that repetitive use resulted in additional limitation due to pain, fatigue, with pain being the main limitation.  The examiner assessed the Veteran's functional loss as an additional two degrees of ROM.  See 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca, supra.  In as much as the examiner did not specify which plane, the Board infers an additional two degrees lost on dorsiflexion and plantar flexion.  The Board finds that the additional two degrees represents no more than moderate LOM.  The examiner specifically noted that there was no evidence of malunion to the os calcis or astralgus.  Thus, there is no factual basis for a higher rating under DC 5273.

The Board also rejects the Veteran's assertion that the SOC is confusing as to the left ankle ROM.  First of all, as set forth earlier, the rating criteria do not base ankle LOM on specific degrees; they only provide for "moderate" and "marked."  Second, the objective findings on clinical examination show the Veteran's left ankle is not ankylosed.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81   (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999). See, too, Lewis v. Derwinski, 3 Vet. App. 259   (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  The fact that the left ankle manifested ROM, even if limited, is patent evidence of the absence of ankylosis.  See 38 C.F.R. § 4.71a, DC 5270.  Thus, the left ankle was properly rated at 10 percent as of the June 2008 examination.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5271.

The May 2009 fee-basis examination report indicates an increase in the Veteran's symptoms.  The examination report reflects the Veteran reported the same subjective symptoms.  Physical examination revealed no signs of edema, effusion, weakness, redness, heat, or subluxation.  Neither was there any evidence of deformity.  There was tenderness and guarding of movement.  ROM on dorsiflexion was 0 to 11 degrees and on plantar flexion, 0 to 29 degrees, with pain at the end point in both planes.  X-rays were read as having been within normal limits.  The examiner noted that there was no basis for change in the Veteran's left ankle diagnosis, but his disorder was active.

As is apparent from the findings on examination the left ankle LOM increased in severity as compared to the findings at the 2008 examination.  Dorsiflexion was about half of normal and plantar flexion was limited.  However, the exhibited functional loss was not severe and did not nearly approximate marked LOM.  In light of these medical findings, the Board finds the current 10 percent rating adequately reflects the degree of left ankle impairment.  38 C.F.R. §§ 3.400, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5271.  A higher rating was not met or approximated.

The Board notes that the Veteran is employed full time as a furniture salesman.  While he indicated physical limitation in pushing or pulling, the Veteran did not indicate that his right foot disorder limited his ability to perform as a salesman.  The Veteran testified at the Board that his place of employment was slated to close, but that is unrelated to his disability.  In light of this fact, the Board finds no basis for consideration of a referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).  Thus, the Board finds the assigned ratings reasonably compensate the Veteran, to the extent practical, for his impaired earning capacity due to his disabilities.  38 C.F.R. § 4.1.

In reaching this decision the Board considered the doctrine of reasonable doubt and applied it where applicable.  As the preponderance of the evidence is against the Veteran's claims for higher ratings, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



ORDER

Entitlement to an increased rating higher than 10 percent for right foot bunionectomy with arthritis is denied.

Entitlement to a rating higher than 10 percent for left ankle strain is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


